NOT DESIGNATED FOR PUBLICATION

                                           No. 124,508


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                 v.

                                     RYAN SCOTT HAGLER,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; ERIC WILLIAMS, judge. Opinion filed June 24, 2022.
Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., MALONE and COBLE, JJ.


       PER CURIAM: Ryan Scott Hagler stipulated to violating his probation in two cases,
18CR1836 and 19CR1072, and requested reinstatement of his probation. The district
court declined his request and ordered him to serve his underlying sentences. Hagler
moved for summary disposition on both cases pursuant to Supreme Court Rule 7.041A
(2022 Kan. S. Ct. R. at 48). The State did not contest the motions. After reviewing the
record, we affirm the district court.




                                                 1
                            FACTUAL AND PROCEDURAL HISTORY


       Hagler pled guilty for crimes committed in May 2018, and was sentenced in early
2019. The district court granted probation with an underlying sentence of six months.


       In December 2019, the district court found that Hagler violated his probation and
sanctioned him but reinstated and extended his probation. In July 2020, the district court
again found that Hagler violated his probation and reinstated and extended his probation.
In November 2020, the district court determined that Hagler violated his probation and
sanctioned him but reinstated and extended his probation.


       In September 2021, for the fourth time, the district court found that Hagler
violated his probation. This time it found, in part, that he committed a new crime by
fleeing and eluding a police officer. The district court revoked his probation and ordered
him to serve his underlying sentence.


       Hagler timely appealed.


                                           ANALYSIS


       Hagler acknowledges that the district court had the discretion to revoke his
probation under the circumstances. See K.S.A. 2017 Supp. 22-3716(c)(8)(A) (district
court may revoke probation if the offender commits a new felony or misdemeanor while
on probation).


       The decision to revoke probation rests in the district court's sound discretion. State
v. Clapp, 308 Kan. 976, 981, 425 P.3d 605 (2018). A judicial action constitutes an abuse
of discretion if (1) it is arbitrary, fanciful, or unreasonable; (2) it is based on an error of
law; or (3) it is based on an error of fact. State v. Levy, 313 Kan. 232, 237, 485 P.3d 605

                                                2
(2021). Hagler bears the burden of showing that the district court abused its discretion.
See State v. Crosby, 312 Kan. 630, 635, 479 P.3d 167 (2021).


       Hagler fails to meet his burden. The district court found that Hagler violated his
probation on three occasions before the fourth violation and revocation. Hagler
committed a new crime while on probation. The district court's decision to revoke
Hagler's probation and require him to serve his underlying sentence was reasonable under
the circumstances. Hagler does not contend that the district court's decision was based on
an error of law or an error of fact. Thus, the district court did not abuse its discretion by
revoking Hagler's probation.


       Affirmed.




                                               3